     Case 3:19-cv-00161-MMD-CLB Document 33 Filed 01/06/21 Page 1 of 2



1
2                             UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5     JAMES BARKER,                                      Case No. 3:19-CV-0161-MMD-CLB
6                                           Plaintiff,   ORDER
7           v.
8     BAKER, et al.,
9                                      Defendants.
10
11          The court ordered the U.S. Marshal to attempt service on the defendant Terry
12   Lindberg; however, plaintiff failed to return the USM-285 form to the Marshal as ordered
13   by the court (ECF No. 19). Plaintiff has now been granted an extension of time to May
14   4, 2021 to serve Terry Lindberg (ECF No. 32).
15          The Attorney General has filed the last known address of this defendant under
16   seal (ECF No. 17). If plaintiff wishes to have the U.S. Marshal attempt service on this
17   defendant, he shall follow the instructions contained in this order.
18
            The Clerk shall ISSUE a summons for the above-named defendant and send the
19
     same to the U.S. Marshal with the address provided under seal (ECF No. 17). The Clerk
20
     shall also SEND sufficient copies of the complaint (ECF No. 8), the screening order (ECF
21
     No. 7), and this order to the U.S. Marshal for service on the defendant. The Clerk shall
22
     SEND to plaintiff one USM-285 form. Plaintiff shall have until February 5, 2021, to
23
     complete the USM-285 service form and return it to the U.S. Marshal, 400 South
24
     Virginia Street, 2nd Floor, Reno, Nevada 89501.
25
26
27
28
     Case 3:19-cv-00161-MMD-CLB Document 33 Filed 01/06/21 Page 2 of 2



1          If plaintiff fails to follow this order, the above-named defendant will be dismissed
2    for failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).
3    DATED: January 6, 2021.
4
5                                             ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
